                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION

ARLENE JOHNSON-BYRD, and                              )
LOUIS BYRD,                                           )
                                                      )
                Plaintiffs,                           )
                                                      )
       v.                                             )       Case No. 20-cv-00787-SRB
                                                      )
PENNYMAC LOAN SERVICES, LLC, and                      )
DAS ACQUISITION COMPANY, LLC,                         )
                                                      )
                Defendants.                           )

                                              ORDER

       Before the Court is Plaintiff Arlene Johnson-Byrd and Louis Byrd’s (“Plaintiffs”) pro se

Motion to Remand. (Doc. #14.) For the reasons set forth below, the motion is GRANTED. This

case is hereby remanded to the Circuit Court of Jackson County, Missouri. The Clerk of the

Court is directed to mail a certified copy of this Order to the Clerk of the Circuit Court of

Jackson County, Missouri, as required by 28 U.S.C. § 1447(c).

       I. FACTUAL BACKGROUND

       Plaintiffs are a married couple and are both citizens of Missouri. Defendant DAS

Acquisition Company, LLC (“DAS”) and Defendant PennyMac Loan Services, LLC

(“PennyMac”) (collectively, the “Defendants”) are mortgage companies engaged in discount

loan acquisitions, loan servicing, and residential and commercial lending. DAS is a citizen of

Missouri, and PennyMac is a citizen of Delaware and California.

       On August 10, 2018, Plaintiffs entered into a rehabilitation loan agreement (the

“Agreement”) in which DAS agreed to lend Plaintiffs $165,295.00 for the purchase and

renovation of a home in Kansas City, Missouri (the “Property”). The Agreement also included a

borrower’s acknowledgment (“Acknowledgment”) and a Rehabilitation Loan Rider (“Rider”).



            Case 4:20-cv-00787-SRB Document 21 Filed 11/05/20 Page 1 of 7
       Under the Agreement, DAS agreed to hold funds in the amount of $97,895.69 in a

Rehabilitation Escrow Account (“Escrow”) for costs needed to perform rehab work on the

Property. The Agreement required DAS to release funds from Escrow to Plaintiffs and/or

contractors performing the rehab work upon satisfactory completion of the work. The

Agreement further provided that if the rehab work ceased for more than 30 consecutive days,

DAS could deem the loan in default or use funds held in Escrow to have the work completed.

On or about September 24, 2018, DAS transferred or sold the loan to PennyMac.

       Plaintiffs allege that several contractors either failed to perform satisfactory work or did

not finish the work they were hired to complete. Nonetheless, Defendants allegedly released

funds to those contractors. In particular, PennyMac released funds from Escrow to contractor

Integrated Renovations (“Integrated”) even though Integrated’s work was deficient. PennyMac

then released funds from Escow to pay Bradford Interior Group (“Bradford”) even though

Bradford’s work was deficient. On December 19, 2019, DAS approved a third contractor, DMA

Construction (“DMA”) to complete work on the Property. However, PennyMac refused to

release funds from Escrow to pay DMA and DMA ceased all work.

       On August 24, 2020, Plaintiffs filed this lawsuit against Defendants in the Circuit Court

of Jackson County, Missouri. The Petition asserts five claims against both Defendants: Count

I—Breach of Fiduciary Duty; Count II—Breach of Contract; Count III—Unjust Enrichment;

Count IV—Tortious Interference; and Count V—Declaratory Judgment.

       On October 2, 2020, DAS and PennyMac removed the case from state court to this Court

on the basis of diversity jurisdiction. Although Plaintiffs and DAS are both citizens of Missouri,

Defendants argue that DAS’s citizenship should be disregarded under the fraudulent joinder




                                                 2

         Case 4:20-cv-00787-SRB Document 21 Filed 11/05/20 Page 2 of 7
doctrine. Plaintiffs now move to remand for lack of diversity jurisdiction, and PennyMac filed

an opposition brief.1 The parties’ arguments are addressed below.

        II. LEGAL STANDARD

        “Federal courts are courts of limited jurisdiction. They possess only that power

authorized by Constitution and statute[.]” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S.

375, 377 (1994). As relevant here, federal district courts have original diversity jurisdiction over

cases (1) “between . . . citizens of different states” and (2) when “the matter in controversy

exceeds the sum or value of $75,000, exclusive of interest and costs[.]” 28 U.S.C. § 1332(a)(1).

“Diversity jurisdiction requires complete diversity, that is where no defendant holds citizenship

in the same state where any plaintiff holds citizenship.” Hubbard v. Federated Mut. Ins. Co.,

799 F.3d 1224, 1227 (8th Cir. 2015) (quotations omitted). If the requirements of diversity

jurisdiction are satisfied, the defendants may remove a case filed in state court to federal court.

28 U.S.C. § 1441.

          The fraudulent joinder doctrine is a temporary exception to the complete diversity

requirement. This doctrine “allows a district court to assume jurisdiction over a facially

nondiverse case temporarily and, if there is no reasonable basis for the imposition of liability

under state law, dismiss the nondiverse party from the case and retain subject matter jurisdiction

over the remaining claims.” Murphy v. Aurora Loan Servs., LLC, 699 F.3d 1027, 1031 (8th Cir.

2012). In Filla v. Norfolk S. Ry. Co., 336 F.3d 806 (8th Cir. 2003), the Eighth Circuit explained

the standard for determining whether a party is fraudulently joined:

            Where applicable state precedent precludes the existence of a cause of
            action against a defendant, joinder is fraudulent. It is well established that
            if it is clear under governing state law that the complaint does not state a


1
 The deadline for DAS to file an opposition brief to the motion to remand was November 4, 2020, and no response
has been filed.

                                                       3

           Case 4:20-cv-00787-SRB Document 21 Filed 11/05/20 Page 3 of 7
             cause of action against the non-diverse defendant, the joinder is fraudulent
             and federal jurisdiction of the case should be retained. However, if there is
             a ‘colorable’ cause of action—that is, if the state law might impose liability
             on the resident defendant under the facts alleged—then there is no
             fraudulent joinder . . . joinder is fraudulent when there exists no reasonable
             basis in fact and law supporting a claim against the resident defendants.

Id. at 810 (citations, quotations, and alterations omitted) (emphasis in original). To prevail on a

fraudulent joinder argument, a defendant must “do more than merely prove that the plaintiff’s

claim should be dismissed pursuant to a Rule 12(b)(6) motion.” Knudson v. Sys. Painters, Inc.,

634 F.3d 968, 980 (8th Cir. 2011).2

        A plaintiff may challenge the propriety of removal through a motion to remand. The

removing party bears the burden of establishing federal jurisdiction. Cent. Iowa Power Coop. v.

Midwest Indep. Transmission Sys. Operator., Inc., 561 F.3d 904, 912 (8th Cir. 2009). When

considering a motion to remand, the “district court is required to resolve all doubts about federal

jurisdiction in favor of remand.” Transit Cas. Co. v. Certain Underwriters at Lloyd’s of London,

119 F.3d 619, 625 (8th Cir. 1997) (citation omitted).

        III. DISCUSSION

        Here, Plaintiffs move to remand because complete diversity is lacking between them and

DAS. Plaintiffs contend the fraudulent joinder doctrine does not apply because the Petition

asserts viable claims against DAS. In response, PennyMac argues that Plaintiffs’ allegations

against DAS are conclusory and do not state a colorable claim for relief.3 (Doc. #1, pp. 7-8;

Doc. #20, pp. 10-11.) PennyMac also argues that DAS cannot be held liable for events occurring

after DAS sold Plaintiffs’ loan to PennyMac on September 24, 2018. (Doc. #20, p. 6.)


2
  DAS and PennyMac have filed motions to dismiss under Rule 12(b)(6). (Doc. #7, Doc. #9.) The Court has
considered those arguments in resolving the pending motion to remand.
3
 PennyMac also argues that Plaintiffs’ motion to remand relies on allegations and documents that are not part of the
Petition. As set forth below, the Court’s fraudulent joinder analysis focuses on the allegations in the Petition.

                                                         4

           Case 4:20-cv-00787-SRB Document 21 Filed 11/05/20 Page 4 of 7
         As stated above, Plaintiffs assert five claims against DAS, including breach of contract.

A breach of contract claim has the following elements: “(1) the existence and terms of a

contract; (2) that the plaintiff performed or tendered performance pursuant to the contract; (3) the

defendant breached the contract; and (4) damages suffered by plaintiff.” Behrick v. Konert

Farms Homeowners’ Assoc., 601 S.W.3d 567, 575 (Mo. App. E.D. 2020). Because Plaintiffs are

proceeding pro se, their Petition “must be liberally construed, and pro se litigants are held to a

lesser pleading standard than other parties[.]” Topchian v. JPMorgan Chase Bank, N.A., 760

F.3d 843, 849 (8th Cir. 2014).

         Upon review, the Court finds that the Petition states a colorable claim against DAS for

breach of contract. Plaintiffs allege that “[i]mplied and/or express agreements existed between

Plaintiffs and Defendants—namely, the aforementioned Agreement, Acknowledgement, and

Rider.” (Doc. #1-1, ¶ 109.) Plaintiffs further allege they performed all of their obligations,

“namely, the condition precedent to make payments required under the mortgage, ensured work

on rehabilitation starts in 30 days . . . and tendered [performance] to ensure all work was

conducted in a workmanlike manner.” (Doc. #1-1, ¶ 112.) Nonetheless, “work has still not been

completed on the Property due to Defendants’ failure to comply with the terms of the

Agreement, Acknowledgement, [and] Rider.” (Doc. #1-1, ¶¶ 90, 113.) Finally, Plaintiffs allege

they have incurred not less than $195,295.00 in damages. (Doc. #1-1, ¶¶ 91, 114.) Liberally

construed, these allegations state a colorable claim against DAS for breach of contract. Behrick,

601 S.W.3d at 575.4




4
 The parties’ briefs primarily focus on whether Plaintiffs have stated a colorable claim for breach of fiduciary duty.
However, because the breach of contract claim against DAS is colorable, the Court need not address Plaintiffs’ other
claims.


                                                          5

           Case 4:20-cv-00787-SRB Document 21 Filed 11/05/20 Page 5 of 7
           PennyMac’s arguments, both in its Notice of Removal and in its opposition brief, contend

that Plaintiffs’ claims are not well-pled and appear to focus on whether Plaintiffs may ultimately

prevail. The Court agrees that the pro se Petition lacks precision and could be more detailed.

However, as discussed above, Plaintiffs have pled a colorable breach of contract claim. That is

enough to survive the fraudulent joinder analysis.

           PennyMac also argues that DAS cannot be held liable for events after it sold the loan to

PennyMac in September 2018.5 This argument also improperly focuses on whether Plaintiffs

may ultimately prevail, not on whether the Petition states a colorable claim for relief. Moreover,

the Petition alleges that DAS had continued involvement after the purported sale. Plaintiffs

allege that in or around November 2019, they contacted DAS Vice President of Renovations,

Amanda Card, and DAS Regional President, Sean Zalmanoff, to discuss a request for

reimbursement. (Doc. #1-1, ¶ 82.) Mr. Zalmanoff advised that “DAS was no longer involved

with the Agreement because DAS sold the loan to PennyMac, and Plaintiffs would need to

comply with PennyMac.” (Doc. #1-1, ¶ 82.) However, Plaintiffs allege that “[d]espite

previously advising Plaintiffs that it was no longer involved with the Agreement, Plaintiffs were

unable to proceed until DAS approved the next contractor.” (Doc. #1-1, ¶ 83.) Plaintiffs allege

that DAS subsequently approved a third contractor, DMA, on December 19, 2019. (Doc. #1-1,

¶ 84.)

           Based on these and other allegations, Plaintiffs have adequately alleged that DAS’s

involvement in—and potential liability for—this dispute did not end once it sold Plaintiffs’ loan

to PennyMac. The Court similarly rejects Defendants’ arguments that the pro se Petition




5
    DAS asserts similar arguments in its motion to dismiss. (Doc. #8, pp. 5-6, 8, 10-11.)

                                                            6

              Case 4:20-cv-00787-SRB Document 21 Filed 11/05/20 Page 6 of 7
improperly combines allegations against both Defendants. Because “state law might impose

liability . . . under the facts alleged,” DAS was not fraudulently joined. Filla, 336 F.3d at 809.

       IV. CONCLUSION

       Accordingly, Plaintiffs’ Motion to Remand (Doc. #14) is GRANTED. This case is

hereby remanded to the Circuit Court of Jackson County, Missouri. All other pending motions

are DENIED WITHOUT PREJUDICE, and are subject to refilling in state court upon remand.

       The Clerk of Court is directed to mail a copy of this Order to both Plaintiffs at their last

known address.

       IT IS SO ORDERED.

                                                      /s/ Stephen R. Bough
                                                      STEPHEN R. BOUGH
Dated: November 5, 2020                               UNITED STATES DISTRICT JUDGE




                                                 7

          Case 4:20-cv-00787-SRB Document 21 Filed 11/05/20 Page 7 of 7
